 1   DANIELLE A. KOLKOSKI, ESQ.
     Nevada Bar No. 8506
 2   WOLFE & WYMAN LLP
     6757 Spencer St.
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     dakolkoski@wolfewyman.com
 5
     Attorneys for Plaintiff
 6   DITECH FINANCIAL LLC

 7                                   UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9   DITECH FINANCIAL LLC,                                 CASE NO. 2:16-cv-02287-APG-NJK

10                     Plaintiff,
       v.                                                  STIPULATION AND ORDER TO EXTEND
11                                                         TIME FOR DITECH FINANCIAL LLC TO
     RESOURCES GROUP, LLC, as trustee of the               RESPOND TO GRAPEVINE VILLAS
12   THOMPSON DRIVE TRUST; GRAPEVINE                       HOMEOWNERS’ ASSOCIATION’S
     VILLAS HOMEOWNERS’ ASSOCIATION,                       RESPONSE TO PLAINTIFF’S MOTION
13                                                         FOR SUMMARY JUDGMENT AND
                       Defendants.                         COUNTER MOTION FOR SUMMARY
14                                                         JUDGMENT

15                                                         (SECOND REQUEST)

16

17               Pursuant to LR 6-1(b), DITECH FINANCIAL LLC (formerly known as Green Tree
18   Servicing LLC (hereinafter “Ditech”) and Grapevine Villas Homeowners’ Association (hereinafter
19   referred to as “Defendant”) by and through their attorneys, hereby stipulate and agree that Ditech
20   shall be granted an extension to respond to Defendant’s Response to Plaintiffs’ Motion for Summary
21   Judgment (ECF No. 47) and Counter Motion for Summary Judgment (ECF No. 48) which is
22   currently due on March 25, 2019. Ditech and HOA were unable to resolve this matter with
23   settlement negotiations. Good cause exists to extend the deadline for Ditech to respond to
24   Defendant’s Response to Plaintiff’s Motion for Summary Judgment and Counter Motion for
25   Summary Judgment to March 29, 2019.
26   ///
27   ///
28   ///

                                                       1
     3309118.1
 1               This stipulated extension is not submitted for any improper purpose or delay.

 2               IT IS SO STIPULATED.

 3   DATED: March 21, 2019                        WOLFE & WYMAN LLP

 4

 5                                                By: /s/ Danielle A. Kolkoski
                                                         DANIELLE A. KOLKOSKI, ESQ.
 6                                                       Nevada Bar No. 8506
                                                         6757 Spencer Street
 7                                                       Las Vegas, NV 89119
 8                                                       Attorneys for Plaintiffs
                                                         DITECH FINANCIAL LLC and
 9                                                       FEDERAL NATIONAL MORTGAGE ASSOCIATION

10
     DATED: March 21, 2019                        LEACH KERN GRUCHOW ANDERSON SONG
11

12
                                                  By: /s/ T. Chase Pittsenbarger
13                                                       SEAN L. ANDERSON. ESQ.
                                                         Nevada Bar No. 7259
14                                                       T. CHASE PITTSENBARGER, ESQ.
15                                                       Nevada Bar No. 13740
                                                         2525 Box Canyon Drive
16                                                       Las Vegas, NV 89128
                                                         Attorneys for Defendant
17                                                       GRAPEVINE VILLAS HOMEOWNERS’
                                                         ASSOCIATION
18

19

20   DATED: March 21, 2019                        LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD.

21

22
                                   By: /s/ Michael F. Bohn
23                                        MICHAEL F. BOHN, ESQ.
     IT IS SO ORDERED.
                                          Nevada Bar No. 1641
24                                        ADAM R. TRIPPIEDI, ESQ.
                                          Nevada Bar No. 12294
25   _____________________________        2260 Corporate Circle, Suite 480
     United States District Judge         Henderson, NV 89074
26   Dated: March 22, 2019.               Attorneys For Defendant
27                                        Resources Group, LLC As Trustee Of
                                          The Thompson Drive Trust
28

                                                           2
     3309118.1
 1                                IT IS SO ORDERED.

 2

 3   DATED: ___________________________

 4

 5

 6                                __________________________________________
                                  UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                            3
     3309118.1
